Citation Nr: 0941521	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for acne.  

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1990 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, denying the claims on appeal.  

The issues of entitlement to service connection for acne, a 
low back disorder and depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence demonstrates that the 
Veteran does not have a current diagnosis of a right knee 
disorder.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.307 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in October 2003 and January 2004 
addressed all notice elements listed under 3.159(b)(1) and 
were sent prior to the initial RO decisions in this matter.  
The letters informed her of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  While the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned), because the claims 
are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for a right knee 
disorder because there is no evidence to satisfy the above 
McLendon criteria.  Specifically, there is no evidence 
suggesting that the Veteran suffered from a chronic right 
knee disorder during military service or that the Veteran 
currently suffers from a right knee disorder.  Therefore, a 
medical examination would serve no useful purpose in this 
case, since the requirement of an in-service disease or 
injury, or in-service aggravation of a preexisting disease, 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the Veteran's 
outpatient treatment with VA.  Copies of the Veteran's 
private medical records have also been incorporated into the 
claims file.  Significantly, neither the Veteran nor her 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Right Knee Disorder

The Veteran contends that she is entitled to service 
connection for a right knee disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not have a current diagnosis of a right knee 
disorder that manifested during, or as a result of, military 
service.  Service connection is therefore not warranted.  

The Veteran's service treatment records do not demonstrate 
that she suffered from a chronic right knee disorder during 
her military service.  According to a June 1993 in-service 
treatment note, the Veteran was seen with complaints of a 
"funny" feeling in her right knee.  The Veteran described 
the feeling as though her right knee was going to give out on 
her.  The treating physician noted that the right knee was 
negative for swelling and instability.  Tenderness was noted, 
but the Veteran's gait was normal at this time.  

The Veteran was seen again in July 1993 with continued 
complaints of right knee pain.  The Veteran was found to have 
full range of motion of the right knee with no instability, 
swelling or tenderness.  An X-ray of the right knee was 
taken, which revealed no significant bony, articular or soft 
tissue abnormality.  The examiner concluded that the Veteran 
had a normal right knee with probable femoral patella 
syndrome.  The record contains no further treatment for a 
right knee disorder, and according to the Veteran's March 
1994 separation examination, her lower extremities were 
normal at the time of separation.  The Veteran also indicated 
in her report of medical history associated with her 
separation examination that she did not have bone, joint or 
other deformity, and she did not have a "trick" or locked 
knee.  The Veteran did note a history of left knee complaints 
and said that her left knee still became stiff on occasion.  
However, there was no evidence of a chronic right knee 
disorder upon separation.  The Veteran also noted a history 
of joint pain in a March 1994 dental health questionnaire.  
However, she subsequently denied joint pain in dental health 
questionnaires in December 1995 and July 1997.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has suffered from chronic symptomatology of a 
right knee disorder since her separation from active service.  
According to a September 2000 private psychiatric assessment, 
which is the first medical evidence of record to reference 
the Veteran's lower extremities, the Veteran had no 
particular complaints regarding her extremities at this time.  
A November 2000 VA outpatient treatment note also indicates 
that the Veteran's gait was normal.  The only other medical 
evidence of record is an April 2004 VA psychiatric 
assessment.  There was no mention of a right knee disorder at 
this time.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a right 
knee disorder.  The Veteran's service treatment records 
demonstrate that her in-service complaints of right knee pain 
were acute and transitory, resolving by the time of her 
separation from active duty.  There is also no evidence of a 
current diagnosis of a right knee disorder or any treatment 
or complaints of right knee problems since the Veteran's 
separation from active duty.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a 
medical diagnosis of a right knee disorder, the Board must 
deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

Finally, the Board recognizes that the Veteran is of the 
opinion that she is entitled to service connection for a 
right knee disorder.  However, as a layperson, the Veteran is 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The record does not contain any medical evidence 
of a current right knee disorder, and the Veteran is not 
competent to diagnose herself with such a condition.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right knee disorder must be 
denied.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  


REMAND
Acne

The Veteran contends that she is entitled to service 
connection for acne.  However, additional evidentiary 
development is necessary before appellate review may proceed.  
The evidence demonstrates that the Veteran was treated for 
acne on numerous occasions during her military service.  
However, the evidence of record does not demonstrate whether 
or not the Veteran currently suffers from acne or any 
residuals of her in-service acne.  As such, a remand is 
necessary.  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for acne on a number of occasions during 
her military service.  According to a March 1992 in-service 
record, the Veteran was seen by a dermatologist with 
complaints of dark scars on her face and back.  The 
dermatologist noted that these were acne scars, and that the 
Veteran reported seeing a dermatologist for mild to moderate 
acne since the age of 16.  The Veteran reported taking 
Tetracycline and Retin-A when she was younger which would 
resolve her acne.  However, it would flare up again after 
approximately one year without treatment.  A February 1993 
treatment note indicates that the Veteran continued to seek 
treatment for acne during her military service, and it was 
treated with Retin-A and benzoyl peroxide at this time.  
According to the Veteran's May 1994 separation examination, 
the Veteran's skin was normal at this time.  However, the 
Veteran indicated in her report of medical history associated 
with this examination that she was still taking Retin-A.  

While the above evidence suggests that the Veteran's acne 
pre-existed her military service, the evidence does not 
clearly establish this fact.  For purposes of basic 
entitlement to service-connection, 38 U.S.C.A. § 1111 
provides that every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  

In the present case, the evidence does not demonstrate that 
the Veteran's acne preexisted her military service.  The 
Veteran's enlistment examination of July 1989 does not list 
acne as a preexisting condition, and the Veteran's skin was 
found to be normal and she denied having a history of skin 
diseases.  Therefore, acne was not a defect or disorder noted 
at the time of acceptance into the military.  Furthermore, 
the Veteran's March 1992 report of having acne since the age 
of 16 is not in and of itself sufficient to establish clearly 
and unmistakably that the Veteran had a preexisting skin 
disorder.  The Board finds that there is insufficient 
evidence in this case to rebut the presumption of soundness.  

The evidence of record clearly demonstrates that the Veteran 
was treated for acne during her military service.  However, 
the Veteran's post-service medical records fail to indicate 
whether the Veteran has a current diagnosis of acne, or 
suffers from any residuals of her in-service acne, such as 
scarring.  For service connection to be granted there must be 
a medical diagnosis of a current disability.  See Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)).  Since the evidence of record establishes 
that the Veteran suffered from acne during her military 
service, the Veteran should be afforded the opportunity to 
appear for a VA examination to determine whether she 
currently suffers from acne or any residuals of her in-
service acne.  



Low Back Disorder

The Veteran contends that she is entitled to service 
connection for a low back disorder.  The Veteran filed her 
claim for a low back disorder in October 2003, but this claim 
was denied by the RO in an April 2004 rating decision.  The 
Veteran appealed this decision to the Board in March 2007.  
However, additional evidentiary development is necessary 
before appellate review may proceed.  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for low back pain during her military 
service.  According to a July 1992 treatment record, the 
Veteran was complaining of low back pain for the past week.  
A follow-up treatment record indicates that the Veteran was 
moving furniture during a "working party" when her back 
pain began.  The Veteran described the onset of her pain as 
gradual and she denied a prior history of back pain.  The 
diagnosis was acute lower back pain.  An X-ray of the 
lumbosacral spine was taken in July 1992, which revealed no 
acute fractures or dislocations.  There was also no evidence 
of spondylolysis or spondylolisthesis.  

The evidence demonstrates that the Veteran participated in 
physical therapy in August 1992.  According to a record from 
August 1992, the Veteran reported that she was feeling 50 
percent better and that her lower back only hurt on occasion 
now.  The Veteran was again diagnosed with acute lower back 
pain.  A subsequent physical therapy note from August 1992 
noted that the Veteran's back was about 80 percent normal, 
and range of motion was found to be full and pain free.  
According to the Veteran's March 1994 separation examination, 
her spine was abnormal at the time of separation because it 
was tender to palpation.  The Veteran also indicated in her 
report of medical history associated with this examination 
that she had a history of recurrent back pain that started 
during the summer of 1992.  The Veteran noted that she still 
had problems driving long distances and sitting.  

The above evidence demonstrates that the Veteran suffered 
from a lower back injury during her military service.  
However, for service connection to be warranted there must be 
more than just an in-service injury.  There must also be 
competent evidence of a current disability and of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom.; Epps v. West, 18 
S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The record does not indicate that the Veteran has sought 
further medical treatment for her lower back condition since 
her separation from service.  The Veteran reported in her 
October 2003 claim that the pain in her lower back was 
ongoing.  Therefore, there is competent evidence of recurrent 
symptoms of a possible disability, evidence establishing that 
an event, injury, or disease occurred in service, and an 
indication that the symptoms may be associated with the 
Veteran's service.  As such, the Veteran is entitled to a VA 
examination before appellate review proceeds on this matter.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Depression

The Veteran contends that she is entitled to service 
connection for depression.  The Veteran filed her claim of 
entitlement to service connection for depression in October 
2003.  This claim was denied by the RO in an April 2004 
rating decision, and the Veteran appealed this decision to 
the Board in March 2007.  However, additional evidentiary 
development is necessary before appellate review may proceed 
on this matter.  

The Veteran's service treatment records are silent regarding 
treatment for depression.  According to the Veteran's July 
1989 enlistment examination and her March 1994 separation 
examination, her psychiatric condition was normal.  However, 
the Veteran did indicate in her report of medical history 
associated with her separation examination that she did not 
know whether she suffered from depression or excessive worry.  

The first evidence of a psychiatric disorder, to include 
depression, after the Veteran's separation from active 
service is a September 2000 private psychiatric evaluation.  
It was noted that the Veteran attempted to overdose on drugs 
because she wanted to kill herself because of difficulties 
with her boyfriend.  The Veteran reported having a history of 
low intensity depression that was exacerbated by severe 
stress, usually involving relationships.  The private 
psychiatrist diagnosed the Veteran with a depressive 
disorder, not otherwise specified.  The Veteran was also 
diagnosed with an adjustment disorder with a possible 
disturbance of mood and conduct.  

The Veteran was seen for an initial psychiatric outpatient 
evaluation with VA in April 2004.  During the assessment, the 
Veteran reported that she was first treated for depression 
during her active military service in 1992.  The Veteran 
indicated that she was going through a stressful time because 
her husband was convicted of rape.  The Veteran also 
indicated that after her separation from active duty in 1994, 
she began seeking psychiatric treatment at the Tallahassee VA 
Medical Center (VAMC) in 1995.  She reported that she sought 
treatment for depression at this location until 1999, at 
which time she stopped seeking treatment.  The record does 
not demonstrate that an attempt has been made to locate any 
records of psychiatric treatment from the Tallahassee VAMC 
from 1995 through 1999.  These records must be obtained 
before appellate review may proceed.  

Additionally, the Veteran indicated in her March 2007 appeal 
to the Board that she had copies of medical records 
demonstrating that she sought medical treatment during her 
military service in January 1992.  The Veteran should be 
notified that VA has no record of such treatment, and if the 
Veteran would like these records to be considered, she should 
submit copies of them to VA.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be informed that she 
may submit any additional evidence she has 
in support of her claims, to include 
copies of any treatment records 
demonstrating that she was treated for a 
mental condition during her active 
military service, starting in 1992.  If 
any additional evidence is obtained, it 
must be incorporated into the Veteran's 
claims file.  

2. VA psychiatric treatment records from 
the VAMC in Tallahassee, Florida from 1995 
through 1999 should also be obtained and 
incorporated into the Veteran's claims 
file.  If no records are found, a negative 
response should be incorporated into the 
Veteran's claims file.  

3. The Veteran should be scheduled for a 
VA examination before an appropriate 
specialist to determine whether she has a 
current diagnosis of acne.  The examiner 
should also opine as to whether the 
Veteran suffers any residuals as a result 
of her in-service acne, to include 
scarring or discoloration.  The claims 
folder should be made available to the 
examiner for review upon examination.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  

4. The Veteran should also be scheduled 
for a VA examination before an appropriate 
specialist to determine whether she has a 
current lumbar spine disorder that is 
related to her military service.  The 
claims folder should be made available to 
the examiner for review upon examination.  
All indicated tests and studies, including 
orthopedic testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  

If the Veteran is found to have a lumbar 
spine disorder, the examiner should opine 
as to whether it is at least as likely as 
not that the Veteran's spine disorder is 
due to her active military service.  A 
complete rationale for any opinion offered 
by the examiner should be provided.  

5. The AMC should then readjudicate the 
Veteran's claim. If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal. An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


